EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Peter Tormey on 4/13/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A method of data visualization within a graphical user interface including:
receiving at a server a first data source information;
receiving at the server a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device,
wherein the wearable display device is either a virtual reality headset or an augmented reality headset, wherein elements of the graphical user interface anchored to a 3D visualization data that represents state of the selected data analytics, wherein the graphical user interface comprises at least a slider knob that mapped to the opacity of the a data layer, wherein an actual opacity value or a percentage is displayed on the slider knob itself as it is being slid and then disappear after a threshold time elapsed from the time user finished moving the slider knob. 

2. (original) The method of claim 1 wherein the first data source includes financial information and the second data source include geographic information.

3. (original) The method of claim 1 wherein the first data source includes demographic information and the second data source includes geographic information.

4. (original) The method of claim 1 wherein the wearable display device is a smart phone.

5. (cancelled)

6. (original) The method of claim 1 wherein the first data set includes a physical structure information and the second data set includes sensor information associated with the physical structure.

7. (currently amended) A processor-readable storage device encoded with non-transitory processor instructions directing the processor to perform a method within a graphical user interface including:
receiving over a network a first data source information;
receiving a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device,
wherein the wearable display device is either a virtual reality headset or an augmented reality headset, wherein elements of the graphical user interface anchored to a 3D visualization data that represents state of the selected data analytics, wherein the graphical user interface comprises at least a slider knob that mapped to the opacity of the a data layer, wherein an actual opacity value or a percentage is displayed on the slider knob itself as it is being slid and then disappear after a threshold time elapsed from the time user finished moving the slider knob. 


8. (original) The device of claim 7 wherein the first data source includes financial information and the second data source include geographic information.

9. (original) The device of claim 7 wherein the first data source includes demographic information and the second data source includes geographic information.

10. (original) The device of claim 7 wherein the wearable display device is a smart phone.

11. (cancelled)

12. (currently amended) A system including:
a processor;
a data engine operable to read multiple data sources;
a display engine within a graphical user interface operable to transform data from the data engine into one or more 3D models;
a display device operable to present the one or more 3D models on a wearable display;
a user input device associated with the display device,
wherein the one or more 3D models are altered in response to information from the user input device,
wherein the wearable display device is either a virtual reality headset or an augmented reality headset, wherein elements of the graphical user interface anchored to a 3D visualization data that represents state of the selected data analytics, wherein the graphical user interface comprises at least a slider knob that mapped to the opacity of the a data layer, wherein an actual opacity value or a percentage is displayed on the slider knob itself as it is being slid and then disappear after a threshold time elapsed from the time user finished moving the slider knob. 

13. (original) The system of claim 12 wherein the multiple data sources include financial information and geographic information.

14. (original) The system of claim 12 wherein the multiple data sources include demographic information and geographic information.

15. (cancelled)

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 7 and 12, Lee et al. (US Publication 2012/0038669) teaches  a method of data visualization including:
receiving at a server a first data source information;
receiving at the server a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device (paragraph 009, abstract, figure 13).

Stirbu et al. (U.S. Publication 2013/0135344) teaches a method of data visualization including:
receiving at a server a first data source information;
receiving at the server a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device (paragraph 0073, figure 5A-5B).

Tako et al. (U.S. Publication 2017/0367771) teaches a method of data visualization including:
receiving at a server a first data source information;
receiving at the server a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device (abstract).
However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A method of data visualization within a graphical user interface including:
receiving at a server a first data source information;
receiving at the server a second data source information;
graphically representing the first data source information as a first three- dimensional structure;
graphically representing the second data source information as a second three- dimensional structure;
displaying the first and second three-dimensional structure on a wearable display device at a first perspective;
receiving a user input associated with the display device, and
altering the first perspective to present a second perspective on the display device,
wherein the wearable display device is either a virtual reality headset or an augmented reality headset, wherein elements of the graphical user interface anchored to a 3D visualization data that represents state of the selected data analytics, wherein the graphical user interface comprises at least a slider knob that mapped to the opacity of the a data layer, wherein an actual opacity value or a percentage is displayed on the slider knob itself as it is being slid and then disappear after a threshold time elapsed from the time user finished moving the slider knob” when interpreted as a whole.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175